DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/23/2022 has been entered.  Claims 1-5 and 7-20 are pending.  Claims 9-17 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (US 3,407,247) in view of Komatsu (US 2012/0108756 A1).
Regarding claims 1-5, 7-8, and 18, Reinhardt discloses a two stage process for producing fluoroolefin copolymers by (a) polymerizing a monomer such as methyl methacrylate, t-butyl methacrylate, methacrylamide or phenyl phenyl methacrylate (a residual functional chain transfer agent comprising a polymer comprising functional groups such as ester or amide groups) and (b) reacting the prepolymer so formed with a fluoroolefin compound by adding the fluoroolefin compound to the prepolymer mixture (C1/L12-20).  The prepolymer can be either a homopolymer or a copolymer with other monomers such as methacrylic acid, acrylic acid, methyl acrylate, vinyl acetate, fumaric acid, crotonic acid, allyl aceate, glycidyl methacrylate, t-butylaminoethyl methacrylate, hydroxyalkyl acrylates, hydroxyalkyl methacrylates, b-hydroxyethyl vinyl ether, lower alkyl vinyl ethers, N,N-dialkylacrylamides, N,N-dialkylmethacrylamides, itaconoic acid esters, vinyl ester of a fatty acid ( a polymer comprising functional groups such as carboxylic, hydroxyl, ester, ether, amide, and epoxy groups) (C1/L71-C2/L24).  The concentration of monomers in the first stage of the process is not critical.  The lower limit is determined by the practical consideration of obtaining a significant prepolymer yield and the upper limit is determined by the amount of monomer which can be kept dispersed in the emulsion (C2/L42-47).  As shown in Table 1, the amount of methacrylate prepolymr is 25 wt% which is within the claimed range with 75 wt% of vinyl fluoride or vinylidene fluoride.  Additionally, Reinhardt discloses the formability of films cast from various vinyl fluoride and vinylidene fluoride copolymers decrease with increasing amount of methyl methacrylate (C3/L64-70).  Therefore, amounts of methyl methacrylate as a prepolymer less than 25 wt% are also envisaged.
	However, Reinhardt does not disclose the chain transfer agent has a weight average molecular weight of less than 20,000.  Komatsu teaches the polymer segment (B) which includes units derived from (meth)acrylic monomers has a number average molecular weight as low as 100 or 1,000 [0075, 0094].  Therefore, the weight average molecular weight is expected to be overlap the claimed range.  Reinhardt and Komatsu are analogous art concerned with the same field of endeavor, namely fluorine-containing block copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the molecular weight of the (meth)acrylic block as per the teachings of Komatsu, and the motivation to do so would have been as Reinhardt suggests improving formability of the films cast (C3/L53-70).  
	However, Reinhardt does not disclose the modified fluoropolymer has a solution viscosity of greater than 10 cp at 5 wt% in NMP.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, in general, a portion of, or all of the low molecular weight chain transfer agent is added to the initial charge to prevent the formation of extremely high molecular weight polymer that is non-soluble in polar solvents (P  Therefore, the claimed effects and physical properties, i.e. the modified fluoropolymer has a solution viscosity of greater than 10 cp at 5 wt% in NMP would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claims 7-8, Reinhardt discloses other fluoroolefins including trifluoroethylene, tetraflurooethyle, chlorotrifluoroethylene (C3/L28-48).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KR 20140074540 A teaches a block copolymer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767